Citation Nr: 1004562	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  09-36 148	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 2005 Board of Veterans' Appeals (Board) decision, which 
denied, inter alia, the veteran's request to reopen a claim 
for service connection for posttraumatic stress disorder 
(PTSD).  

(The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU) is the subject of a separate Board 
decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
March 1967 to January 1979.  

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the July 2005 
Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2009).

In a letter received by the RO in August 2006, the veteran 
stated, "My submission seems well documented which causes 
them "Heart-burn."  He also stated, "At different points VA 
claims their Jan[uary] 2000 final decision invalidated the 
new & mat[erial] evidence I submitted in March 2001.  He 
further stated, "The material I submitted was not forwarded 
for authentication to the Army Pers. Activity used by them."  
The veteran stated, "There was no medical by the VAMC staff 
or by contract."  He also stated, "VA Wichita has been a 
stuck record on the theme that there had to be one "big" 
stressor, but no multiple stressors."  He further stated 
that the Veterans Law Judge who signed the July 2005 
Decision did not have an understanding of the spectrum of 
the term "Combat"; that he did not claim to be a grunt, 
i.e., 11B; and that combat operations include a wide range; 
i.e., combat operations in the field in the presence of 
hostile opposing forces.

In a letter received by the RO in April 2008, the veteran 
submitted, "Summary of Events:  PTSD Claim, March 2002; Not 
Processed to Date:  For brevity, events may be a case of 
unusual case factors occurring during and OJT training 
period for a BVA Judge.  And, the PTSD claim may have been 
placed on the BVA docket by probable oversight.  Somehow, I 
was unable to convince the VLJ that there was no final RO 
decision.  Issues of Fact/Issues of Law:  Mixed with the 
Agent Orange (AO) matters during the period 2002-05, there 
were three informal "findings", not decisions, by the 452 
RO:  1) First, the earlier denial (Jan 2000), somehow 
nullified the new and material evidence that was never 
processed by 452.  2) An informal finding that there could 
not be more than (1) major stressor was medically incorrect.  
3) No PTSD diagnosis --- RO 452's error; clearly not vet's 
initial expense or responsibility.  No action now in five 
years.  Also, PTSD questionnaires were not sent for 
verification to the Joint Personnel Research Center.  
Finally [the VLJ who signed the July 2005 Board Decision] 
found/stated that I was not part of combat operations in the 
RVN - an inaccuracy.  By Law Error:  Herein, then, [July 
2005 VLJ], de facto, denied the claim of for the 452 RO - 
Next, in the same case action, [July 2005 VLJ] then approved 
and ra[t]ified her own instant RO decision as a VLJ on 
behalf of the BVA."

The moving party has failed to allege any specific error of 
fact or law in the July 2005 Board Decision, the factual or 
legal basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2009), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2009) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2009).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.




